Citation Nr: 0822098	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in September 2006, but failed to report for that 
hearing.

The issues of entitlement to service connection for headaches 
and tinnitus were remanded by the Board in March 2007.  The 
appeal was subsequently returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Migraine headaches were not manifest during service or 
within a year after discharge, and are not related to the 
veteran's active service.  

2.  Tinnitus was not manifest in service and is unrelated to 
service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in July 2001 explained the VCAA.  The veteran 
was told that VA would make reasonable efforts to assist the 
veteran in obtaining evidence supportive of his claim.  The 
evidence necessary to support a claim of entitlement to 
service connection for service connection was discussed.  The 
veteran was asked to identify evidence supportive of his 
claim.  

A letter dated in March 2002, prior to the initial 
adjudication of the claim, instructed the veteran on the 
evidence and information necessary to substantiate a claim 
for service connection.  It asked the veteran to identify 
evidence in support of the claim.  It discussed the various 
types of evidence he could identify or submit.  

A letter dated in March 2003 told the veteran that VA would 
make reasonable efforts to help the veteran obtain evidence 
in support of his claim.  

An August 2003 letter asked the veteran to identify any 
additional information he wished VA to consider.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional evidence.  

A March 2006 letter advised the veteran of the manner in 
which VA determines disability ratings and effective dates.

A June 2007 letter advised the veteran of the status of his 
claim and told him that VA examinations had been scheduled.  
This letter also reviewed the evidence necessary to support a 
claim for service connection.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The service medical records show that in October 1975 he 
reported head trauma and was treated for a laceration above 
his right eye.  The service records also indicate that the 
veteran was involved in a Jeep accident in April 1977, and 
that in September 1977, he was examined prior to a "Boxing 
Smoker."  

The veteran complained of frequent headaches during a VA 
hospitalization from October to December 1992.

On VA neurological examination in November 1992, the veteran 
dated onset of his headaches fifteen years previously, when 
he bumped his head.  He denied loss of consciousness or other 
associated symptoms aside from the headaches.  He stated that 
they were not a problem until about one year previously when 
he underwent rehabilitation for alcohol and drugs.  
Neurologic examination was negative.  The examiner concluded 
that the veteran did not have migraines, but did have 
headaches that were compatible with chronic tension headaches 
which were not prostrating.  The diagnosis was muscle 
contraction headache.

In April 2001 the veteran noted that he had an increase in 
the severity of his headaches upon cessation of alcohol use.  
The assessment was migraine with tension.  A head CT was 
normal.  

A March 2002 VA treatment record notes that the veteran had 
experienced a recent cerebrovascular accident.  He complained 
of a worsening headache.  Migraine was diagnosed.

A head CT carried out in March 2002 was normal.

A VA audiological examination was carried out in May 2002.  
The veteran reported a sudden hearing loss in the right ear 
following what he reported as a stroke in April 2001.  He 
reported severe ringing in the ear which he believed to have 
started in service when he was hit with the butt of a machine 
gun.  The examiner noted a history of military noise exposure 
from track vehicles and occupational noise exposure from 
operating heavy machinery and power tools.  The examiner 
indicated that the etiology of tinnitus, if it existed per 
the veteran's report, was not likely due to acoustic trauma, 
noting that the veteran reported onset following head trauma.  

Complex migraines are noted in a March 2003 VA psychiatry 
note.  A July 2003 VA treatment record indicates complex 
migraines since 1981.

A VA otolaryngology examination was conducted in June 2007.  
The veteran provided a history of hearing loss and bilateral 
recurrent tinnitus.  He stated that he was in a Jeep accident 
in 1977 and stuck his head on the windshield.  He also 
provided a history of military noise exposure on active duty 
as a truck driver that pulled a 50-caliber machine gun.  He 
indicated that he performed construction work for 25 years 
after separation from service and that he also worked as a 
heavy equipment operator.  The examiner noted that an 
audiogram performed in June 2007 revealed normal audiometric 
thresholds for VA rating purposes and word recognition scores 
of 96 percent for each ear.  The diagnosis was bilateral 
recurrent tinnitus.  

A VA neurological examination was also carried out in June 
2007.  The claims file was available and reviewed.  The 
examiner noted that the veteran had been involved in a motor 
vehicle accident in 1977 and that he was knocked out.  The 
veteran reported that since then, he had experienced 
headaches mainly in the right side of his head, associated 
with some nausea, phonophobia, and tearing of his eyes.  On 
physical examination, cranial nerves II through XII were 
intact.  Motor examination was 5/5 in the upper extremities 
and sensation was intact in the upper and lower extremities.  
The examiner stated that he was unable to say without 
resorting to speculation whether the veteran's present 
diagnosis of headaches was related to the in-service motor 
vehicle accident.  He noted that workups in the past, 
including MRI and CT, had been negative.

In a July 2007 addendum, the otolaryngology examiner 
indicated that he had reviewed the claims file and that the 
service medical records were negative for tinnitus, including 
complaints and/or treatment.  He indicated that he was unable 
to locate any treatment in the service medical records that 
might provide a nexus between the veteran's current complaint 
of tinnitus and any event that might have occurred on active 
duty, to include head trauma.  He noted that there was no 
evidence showing hearing loss.  He concluded that the 
etiology of the veteran's subjective complaint of tinnitus 
was uncertain and opined that it was less likely than not 
that tinnitus was related to any injury or disease in 
service, including head trauma.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
presumed for certain chronic disorders such as diabetes 
mellitus or cardiovascular diseases that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for headaches or tinnitus.  In this regard, the 
Board observes that while the record does reflect a motor 
vehicle accident in service, there is no indication of any 
diagnosis or treatment for chronic headaches or tinnitus 
during service or for many years thereafter.  The Board notes 
that in a 1992 claim for service connection, the veteran did 
not seek benefits for either headaches or tinnitus.  In fact, 
the veteran has not identified any evidence demonstrating 
headaches prior to November 1992 or tinnitus prior to May 
2002.

The Board observes that a VA examiner has opined that the 
veteran's headaches are not related to service.  
Specifically, the June 2007 VA neurological examiner stated 
that he could not, without resorting to speculation, state 
whether the veteran's headaches were related to an in-service 
motor vehicle accident.  This opinion included consideration 
of the veteran's service medical records and the 1977 
accident, as well as the veteran's post-service history.  The 
examiner reviewed the claims file, discussed the relevant 
findings therein, obtained a complete history from the 
veteran, and completed a thorough examination.  There is no 
indication that the examiner was not fully aware of the 
veteran's medical history or that he misstated any relevant 
fact.  The Board thus finds that his opinion is of 
significant probative value.  

The Board also notes that in May 2002 and July 2007, VA 
examiners opined that the veteran's tinnitus was not related 
to service.  These opinions included consideration of in-
service noise exposure and a history of post-service 
occupational noise exposure.  The July 2007 examiner reviewed 
the claims file.  He specifically discussed the relevant 
findings, including service treatment records, a history 
elicited from the veteran, the findings of a complete 
examination.  There is no indication that the July 2007 VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds this opinion to be of great probative value.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's headaches and tinnitus.  
There is no competent evidence linking headaches or tinnitus 
to service.  Rather, the VA examiners have concluded that 
these claimed disabilities are not related to service.

The evidence of a relationship between the veteran's 
headaches and tinnitus and his active duty service is limited 
to his assertions; however, as a layperson, he is not 
qualified to render an opinion concerning question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran has reported that he was exposed to acoustic 
trauma during service, and has related his claimed 
disabilities to a motor vehicle accident in 1977.  The Board 
is aware that a layman is competent to report that he 
experienced headaches and ringing in his ears.  However, the 
records tend to establish a post service onset rather than an 
in-service onset.

The Board notes that the veteran has asserted that he has 
suffered from headaches and tinnitus since service.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, the assertions of symptoms during 
service and thereafter are not credible.  Although the 
veteran voiced numerous medical complaints during service, he 
did not complain of headache and or tinnitus.  His silence, 
when otherwise speaking constitutes negative evidence.  
Furthermore, when he filed the original claim for 
compensation (21-526) in 1992, that application was silent 
for headache and tinnitus.  Although not required to file a 
claim, his silence, when otherwise filing a claim, tends to 
establish his state of mind and again constitutes negative 
evidence.  The Board cannot find any rational explanation for 
a decision to file a claim for a back disorder but not file a 
claim for headaches and tinnitus when he now asserts that 
such has been disabling since service.  In this case, his 
assertion of in-service headaches and tinnitus and continuity 
are not credible in light of the entire record.  In light of 
the above discussion, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
of for service connection for headaches and tinnitus and 
there is no doubt to be resolved.


ORDER

Entitlement to service connection for migraine headaches is 
denied.  Entitlement to service connection for tinnitus is 
denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


